FILE COPY



                                              BILL OF COSTS

             TEXAS COURT OF APPEALS, SEVENTH DISTRICT, AT AMARILLO

                                             No. 07-13-00022-CV

                                      Reidie Jackson, TDCJ #1164177

                                                       v.

                                            Captain Vaughn, et al

             (No. 2012-500,295 IN 72ND DISTRICT COURT OF LUBBOCK COUNTY)


Type of Fee                       Charges      Paid         By
Required Texas.gov efiling fee    $5.00        E-PAID       Patrick T Pope
Supreme Court chapter 51 fee      $50.00       INDIGENT     N/A
Filing                            $100.00      INDIGENT     N/A
Indigent                          $25.00       INDIGENT     N/A




  Balance of costs owing to the Seventh Court of Appeals, Amarillo, Texas: $0.00

                                 Court costs in this cause shall be paid as per
                                     the Judgment issued by this Court.

        I, VIVIAN LONG, CLERK OF THE SEVENTH COURT OF APPEALS OF THE
STATE OF TEXAS, do hereby certify that the above and foregoing is a true and correct copy of
the cost bill of THE COURT OF APPEALS FOR THE SEVENTH DISTRICT OF TEXAS,
showing the charges and payments, in the above numbered and styled cause, as the same appears
of record in this office.


                                                    IN TESTIMONY WHEREOF, witness my hand
                                                    and the Seal of the COURT OF APPEALS for the
                                                    Seventh District of Texas on February 27, 2015.


                                                    Vivian Long
                                                    VIVIAN LONG, CLERK